

116 HR 2024 IH: Diplomatic Personnel Modernization Act
U.S. House of Representatives
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2024IN THE HOUSE OF REPRESENTATIVESApril 2, 2019Mr. Reschenthaler introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require a five-year staffing plan for the Department of State, and for other purposes.
	
 1.Short titleThis Act may be cited as the Diplomatic Personnel Modernization Act. 2.Five-year staffing plan for the Department of State (a)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a comprehensive five-year strategic staffing plan for the Department of State.
 (b)ComponentsThe staffing plan required under subsection (a) shall include the following: (1)A dataset displaying comprehensive workforce data for all current and planned employees of the Department of State, disaggregated by the following:
 (A)Foreign Service officer and Foreign Service specialist rank. (B)Civil service job skill code, grade level, and bureau of assignment.
 (C)Contracted employees, including the equivalent job skill code and bureau of assignment. (D)Employees hired under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations, including the equivalent grade and job skill code and bureau of assignment of such employee.
 (2)Recommendations on the number of Foreign Service officers, disaggregated by service cone that should be posted at each foreign mission of the United States.
 (3)A Department of State end-strength number for both civil service and Foreign Service officers. (c)UpdatesThe dataset required under subsection (b)(1) shall be maintained and updated on a regular basis.
 (d)Contracting authorityThe Secretary of State may contract with a private sector entity to assist in completing the staffing plan required under subsection (a) if, not later than 15 days before entering into such a contract, the Secretary notifies the appropriate congressional committees of the intent to enter into such a contract.
 (e)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on Appropriations of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Committee on Appropriations of the House of Representatives. 